Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated as of Sept. 12, 2006, by and
between TANOX, INC. (the “Company”) and NANCY T. CHANG, PhD. (“Dr. Chang”);

W I T N E S S E T H:

WHEREAS, Dr. Chang had been the Company’s President and Chief Executive Officer
until February 1, 2006 when she became non-executive chairman; and

WHEREAS, the Company recognizes Dr. Chang’s role as founder and CEO since
inception of the Company; and

WHEREAS, the Company and Dr. Chang are desirous of establishing the financial
and other terms of Dr. Chang’s transition from the Company as a Chief Executive
Officer and of Dr. Chang’s non-executive employment and possible future
consulting relationship with the Company;

NOW, THEREFORE, for and in consideration of the compensation to be paid
Dr. Chang under this Agreement and the mutual promises, covenants and
undertakings contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, the Company and Dr. Chang agree as follows:

1. Resignation as Officer. Dr. Chang has resigned her position as President and
Chief Executive Officer of the Company as well as any other offices, positions
or directorships she holds with the Company and its affiliates (other than her
position as a director on the Board of Directors of the Company (the “Board”)),
effective as of February 1, 2006. Effective February 1, 2006, Dr. Chang has
provided and shall provide services to the Company, in accordance with Paragraph
2 of this Agreement.



--------------------------------------------------------------------------------

2. Employment/Consulting Arrangement.

(a) Services Period. The Company hereby engages Dr. Chang, to serve as
non-executive Chairman and to provide advice and consulting services during the
period commencing February 1, 2006 and ending January 31, 2010, provided that
commencing on February 1, 2010 and on each subsequent February 1, such period
shall be automatically extended for a period of one year unless either party
gives written notice to the contrary at least 6 months prior to any extension
date, and further provided that such period may be earlier terminated as
provided herein (the “Services Period”). The Services Period will terminate
immediately upon Dr. Chang’s death or resignation, or, at the election of the
Company, (i) if Dr. Chang materially breaches any of her material obligations
under this Agreement and such material breach is not cured within a period of 30
days after written notice from the Company to Dr. Chang specifying the breach,
(ii) upon written notice to Dr. Chang in the event Dr. Chang accepts other
employment or a consulting arrangement (inclusive of service on corporate
boards) that cumulatively impairs, as determined in good faith by the Board,
Dr. Chang’s ability to serve the interests of the Company 30 days after notice
thereof to Dr. Chang and her failure to terminate such arrangement, or
(iii) upon written notice to Dr. Chang for any reason or no reason at all as of
the date of such notice or such other date as may be indicated therein; provided
that, in the case of (ii) or (iii), Dr. Chang will continue to be paid the cash
compensation specified in Section 3(a) at the same time and in the same manner
as if the Services Period had not terminated prior to January 31, 2010; provided
that (A) if

 

- 2 -



--------------------------------------------------------------------------------

Dr. Chang is a “specified employee” within the meaning of Section 409A (as
defined in Section 3(j)) such installment payments shall be delayed as necessary
to ensure that they are made no earlier than six months following Dr. Chang’s
“separation from service” with the Company within the meaning of Section 409A,
and (B) Dr. Chang executes and delivers to the Company a separation agreement,
which agreement includes a release of claims against, and a covenant to refrain
from making any oral or written statements that are derogatory, disparaging,
slanderous, libelous or defamatory about, the Company and its directors,
officers, employees, suppliers, customers and affiliates, in a form reasonably
acceptable to the Company and to Dr. Chang, and allows the same to become
binding. In addition, if the Services Period is terminated pursuant to clause
(iii) of Section 2(a) above, any Options (as defined below) shall continue to
become vested and exercisable in the same manner as if the Services Period had
not been so terminated. Except as provided in this Section 2(a), the Company
shall not have any right to terminate the Services Period prior to February 1,
2010. Initially, Dr. Chang will be performing services under this Agreement as
an employee of the Company. Dr. Chang may, in her discretion, convert her
relationship with the Company from an employment relationship to a consulting
relationship at any time during the Services Period by written notice to the
Company (“Conversion Notice”) of her election to terminate her employment
relationship with the Company and continue her Services relationship with the
Company under this Agreement as an independent contractor effective as of a date
(the “Conversion Date”) specified in the Conversion Notice that is at least 15
days after the date of the Conversion Notice. In no event will conversion of
Dr. Chang’s relationship with the Company from an employment relationship to a
consulting relationship as

 

- 3 -



--------------------------------------------------------------------------------

contemplated by the preceding sentence be considered a resignation terminating
the Services Period. The period during the Services Period prior to the
Conversion Date is referred to as the “Employment Period” and the period during
the Services Period commencing on the Conversion Date is referred to as the
“Consulting Period.”

(b) Extent of Services. During the Services Period, Dr. Chang shall provide
advice and consulting services to the Company as to such strategic initiatives
and special projects, and such other services as may be requested by the Board
and shall perform the duties consistent with her role as non-executive Chairman.
It is contemplated that during the Services Period Dr. Chang would, to the
extent requested by the Board, provide advice or assistance with respect to
strategy development, identifying and evaluating business development and
strategic opportunities (including licensing and mergers and acquisitions),
investor relations and raising capital, the development of opportunities for
manufacturing joint ventures (particularly in Asia) and in setting priorities in
furthering pipeline development efforts. During the Services Period Dr. Chang
shall carry out her duties under this Agreement under the direction of the
Board.

(c) Confidential Information. Dr. Chang recognizes and acknowledges that in her
past executive capacity she has had and during the Services Period she will have
access to Confidential Information (as hereinafter defined) of the Company, its
collaborators and third parties with which the Company has established a
relationship of confidentiality, and that such information is a valuable,
special and unique asset of the Company or such collaborators or third parties.
Therefore, as part of this Agreement, Dr. Chang agrees that she will not, during
or for a period of one year after the term of the Services Period, disclose any
Confidential Information she obtains from the Company, as

 

- 4 -



--------------------------------------------------------------------------------

well as Confidential Information developed as a result of services rendered
hereunder, to any person, firm, corporation or other entity for any improper
reason or purpose nor use any such Confidential Information for any purpose
other than those contemplated by this Agreement without the prior express
written consent of the Company. As used in this Agreement, the term
“Confidential Information” will mean any and all confidential information
provided by the Company to Dr. Chang in the course of her prior and future
services to the Company, as well as Confidential Information developed as a
result of services rendered hereunder. Confidential Information includes, but is
not limited to, confidential information about compounds, compositions,
formulation techniques, analytical methodology, clinical trial designs and
results, product development strategy and timelines, safety and efficacy data,
testing data, processes and procedures, equipment, facilities designs and
capabilities, research efforts, marketing research and plans, financial data and
projections, know-how, trade secrets, inventions (whether or not patentable),
ideas and other information of a technical, scientific, strategic, legal or
economic nature, relating to the future, present or past business, operations,
plans or assets of the Company, its collaborators or third parties with which
the Company has established a relationship of confidentiality, which information
has been or is provided by the Company to Dr. Chang during the course of
Dr. Chang’s prior or future services to the Company, or are generated or
identified by Dr. Chang in connection with her services hereunder; provided,
however, that Confidential Information will not include the following;

(1) information that at the time of disclosure to Dr. Chang is in the public
domain, or information that later becomes part of the public domain through no
act or omission of Dr. Chang in breach of her obligations hereunder;

 

- 5 -



--------------------------------------------------------------------------------

(2) information received by Dr. Chang from a third party who did not acquire
such information on a confidential basis, either directly or indirectly, from
the Company and is not under a confidentiality agreement with the Company.

(3) information which Dr. Chang is compelled to disclose by operation of law.

In the event that Dr. Chang is requested by subpoena, civil investigation demand
or similar process to disclose any Confidential Information of the Company, she
will provide prompt notice of such potential disclosure to the Company so that
an appropriate protective order may be sought or a waiver of compliance with the
provisions of this Agreement may be granted. If, in the absence of a protective
order or the receipt of a waiver hereunder, Dr. Chang is nonetheless legally
required to disclose Confidential Information, then in such event Dr. Chang may
disclose such information without liability hereunder, provided that the Company
has been given such opportunity as may be reasonable under the circumstances to
review the text of such disclosure before it is made. The obligations of this
Paragraph 2(c) will survive termination of Dr. Chang’s services under this
Agreement for a period of one year.

(d) Noncompetition. Dr. Chang agrees that to protect the Company’s Confidential
Information, it is necessary to enter into the following restrictive covenants
which are ancillary to the enforceable promises between the Company and
Dr. Chang in Paragraph 2(c). Dr. Chang acknowledges that the field of
pharmaceutical research,

 

- 6 -



--------------------------------------------------------------------------------

development, and sales in which the Company is engaged is very competitive.
Dr. Chang further acknowledges that the Company’s field of operations is global,
and the Company has competitors and/or potential competitors throughout the
world. Thus, the covenants in this Paragraph 2(d) are intended to be worldwide
restrictions. Accordingly, Dr. Chang hereby agrees that, to protect the
Company’s Confidential Information, during the greater of the Services Period or
the period ending one year after the Services Period hereof (the “Restrictive
Period”), she will not be engaged, directly or indirectly, as an executive,
consultant or an employee of an enterprise in the business of researching,
inventing, manufacturing, marketing, selling or developing products that are
directly competitive with those the Company was researching, developing or
selling (including Xolair®) as of February 1, 2006 (collectively “Company
Products”) if Dr. Chang possesses Confidential Information that could be used to
materially enhance the development or marketing of such products. For this
purpose, a product shall be considered directly competitive with a Company
Product only if it is an antibody product developed or marketed for use in
treating the same disease or condition for which a Company Product has been
developed or marketed that addresses the same biological or pharmacological
target. Dr. Chang hereby agrees that during the Restrictive Period she will not
take any action intended to induce any employee of the Company other than Leigh
Billa to terminate his or her employment with the Company. The obligations of
this Paragraph 2(d) for the period specified above will survive termination of
Dr. Chang’s services under this Agreement for one year.

During the Restrictive Period, Dr. Chang shall provide the Company with written
notice and obtain Board approval (which will not be unreasonably withheld) prior
to

 

- 7 -



--------------------------------------------------------------------------------

engaging in any activity, as an employee, consultant or in any capacity, on
Dr. Chang’s behalf or for any person, association, or entity, that a reasonable
person would view as being directly competitive (as defined in the immediately
preceding paragraph) with the business of the Company.

Dr. Chang agrees that the restrictions stated in this provision are reasonably
required to protect the good will and other legitimate business interests of the
Company, given the Confidential Information (as defined above) of the Company
that she possesses and shall possess in the future as a result of her service
under this Agreement. In addition, the restrictions are narrowly tailored such
that they are no greater than necessary to protect the good will and other
legitimate business interests of the Company.

(e) Compliance With Company’s Code of Business Conduct and Company Policies.
During the Services Period Dr. Chang will comply with the Company’s Code of
Business Conduct and, during the Employment Period, will comply with the
provisions of the Company’s Employee Handbook that are not in conflict with the
term hereof.

3. Compensation and Benefits.

(a) Base Compensation. The Company agrees to pay Dr. Chang for the services
provided under this Agreement compensation at the following annual rates for
each 12-month period commencing on February 1, 2006 during the Services Period
under this Agreement, payable periodically in installments in accordance with
the Company’s regular payroll practices:

$465,047 for the period February 1, 2006 through January 31, 2007;

$348,785 for the period February 1, 2007 through January 31, 2008;

$232,523 for the period February 1, 2008 through January 31, 2009; and

 

- 8 -



--------------------------------------------------------------------------------

$232,523 for the period February 1, 2009 through January 31, 2010

$232,523 for each year Dr. Chang is employed subsequent to January 31, 2010, or

such rate as may be agreed upon by the parties.

(b) Performance Bonus. Dr. Chang will be eligible for an annual performance
bonus during each of the four years that commence on February 1 during the
Services Period, subject to the achievement of Company performance goals
established by the full Board. The amount of any such performance bonus, for a
target level of Company performance, will be equal to forty percent (40%) of the
amount of Dr. Chang’s base compensation identified in Paragraph 3(a) for the
applicable year. The full Board shall determine the extent to which the
applicable Company performance goals have been achieved and the amount payable
to Dr. Chang under any performance bonus based upon such performance. Any
performance goals established for purposes of this Section 3(b) shall be based
on Company-wide performance only and shall be as favorable, and applied in the
same manner, as any performance goals applied for purposes of determining
performance bonuses of the Company’s senior executives.

(c) Stock Options. On or as soon as practicable following the date on which this
Agreement is actually executed, the Company will grant Dr. Chang an option (the
“2006 Option”), pursuant to the Company’s 1997 Stock Plan, to purchase an
aggregate of 80,000 shares of the Company’s Common Stock, $.01 par value per
share, at an exercise price equal to the fair market value of such shares as of
the date of such grant and otherwise on substantially the same terms and
conditions as the option evidenced by the Non-Qualified Stock Option Agreement
dated February 16, 2005 between the Company and Dr. Chang, except that (1) the
terms of the 2006 Option shall specify that the 2006

 

- 9 -



--------------------------------------------------------------------------------

Option, to the extent that it shall have become exercisable during the
Employment Period, shall remain exercisable throughout the Consulting Period;
and (2) all such options shall vest upon a change of control. The 2006 Option
and all other options to purchase Company stock previously granted to Dr. Chang
(collectively, the “Options”) shall continue to be and become exercisable in
accordance with the terms of the agreements (the “Option Agreements”) evidencing
such Options and Dr. Chang will continue to be able to exercise each such Option
in accordance with the terms of the applicable Option Agreement until the
earlier of (1) the expiration of the general term of the Option as set forth in
the applicable Option Agreement (prior to the amendment thereto to comply with
this Section 3(c)) or (2) the later of the 15th day of the third month following
the date at which, or December 31 of the calendar year in which, such Option
would otherwise have ceased to be exercisable in accordance with the terms of
the Option Agreement. Although the period during which vested Options may be
exercised may be extended pursuant to this Paragraph 3(c), nothing in this
Paragraph 3(c) shall be construed to mean that the vesting or exercisability of
any Options will be accelerated. The provision of any option with respect to
vesting or the first date upon which the option is exercisable shall be
appropriately amended from time to time as necessary so that such provision is
at least as favorable as those contained in any future change of control
agreement made available to others or in the employment agreement of any member
of senior management.

(d) Medical Insurance. The Company will use its reasonable best efforts to treat
Dr. Chang as an eligible employee of the Company during the Employment Period
for purposes of her participation in group medical and dental plans maintained
by the

 

- 10 -



--------------------------------------------------------------------------------

Company. Once Dr. Chang ceases to be or be treated as an eligible employee for
purposes of her-participation in group medical or dental plans maintained by the
Company, Dr. Chang shall be permitted to elect to continue her coverage under
the group medical and dental plans maintained by the Company to the extent
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) at the expense of the Company. During the Services Period the
premiums charged Dr. Chang for her participation in group medical and dental
plans maintained by the Company shall be the premiums charged active employees
for the same coverage. After the Services Period, to the extent possible,
Dr. Chang shall be permitted to continue her coverage under group medical and
dental plans at the Company’s expense.

(e) Employee Benefit Plans. During the Employment Period Dr. Chang will
participate in the Company’s section 401(k) retirement plan in accordance with
its terms. To the extent permitted under the terms of such plans, during the
Employment Period Dr. Chang will be eligible to participate in welfare benefit
plans (as defined in Section 3 of the Employee Retirement Income Security Act of
1974, as amended).

(f) Office and Administrative Support. During the Services Period, the Company
(at the Company’s sole cost and expense) will provide Dr. Chang with executive
office space, customary office equipment and reasonable information technology
resources both at the Company’s offices and outside of the Company’s offices at
a location selected by Dr. Chang and reasonably acceptable to the Company, paid
parking in close proximity to such office space, and secretarial assistance.
During the first two years of the Services Period, Dr. Chang will be entitled to
use of a Company owned or leased automobile or, at the Company’s election,
reimbursement for costs

 

- 11 -



--------------------------------------------------------------------------------

incurred in connection with the use and ownership or lease of an automobile of
substantially the same quality and on substantially the same terms as provided
to Dr. Chang during her employment with the Company as its President and Chief
Executive Officer.

(g) Expenses. Dr. Chang will be entitled to reimbursement from the Company for
reasonable business and travel expenses that are incurred in connection with the
performance of her duties under this Agreement. Without limiting the foregoing,
Dr. Chang will be entitled to reimbursement for all reasonable expenses incurred
in connection with her attending one or more industry or scientific conferences
(or courses) during the Services Period, subject to a maximum reimbursement of
$15,000 per year (inclusive of tuition, travel and hotel).

(h) Paid Time Off Fringe Benefits and Perquisites. During the Employment Period,
Dr. Chang shall be entitled to receive vacation and other paid time off days in
accordance with the Company’s then existing policies. Except as expressly
provided in this Agreement, Dr. Chang shall not be entitled to receive any
fringe benefits or perquisites during the Services Period.

(i) Change in Control. If a Change in Control occurs during the Services Period,
upon the occurrence of such Change in Control, the Services Period shall
automatically terminate, after executing and delivering a release of claims as
described in section 2(a)(B), Dr. Chang shall be entitled to receive Severance
Benefits (hereafter defined) on the 60th day after her “separation from service”
(within the meaning of Section 409A) with the Company (or its successor) and its
affiliates (unless she is a “specified employee” within the meaning of
Section 409A, in which case the reference to “60th day” shall be deemed to state
“on the date that is six months”). The

 

- 12 -



--------------------------------------------------------------------------------

term “Severance Benefits” means a lump sum amount equal to the sum of (i) the
scheduled base compensation described in Section 3(a) above that would have been
payable after the date of the Change in Control if the Services Period had
continued through January 31, 2010, (ii) the annual performance bonuses
described in Section 3(b) above that would have been payable after the date of
the Change in Control if the Services Period had continued through January 31,
2010 and performance during all periods had been at the target level of
performance, (iii) an amount equal to the total premium payments required to
maintain the COBRA Coverage for the longest period after the date of the Change
in Control permitted under COBRA (but in no event longer than 18 months after
the date of the Change in Control), and (iv) any other accrued and unpaid
compensation or reimbursements.

For purposes of this Agreement, the term “Section 409A” means section 409A of
the Internal Revenue Code of 1986, as amended and the written guidance
thereunder issued by the Internal Revenue Service and the Department of
Treasury.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the date that one or more of the following occurs: (i) Individuals
who, on the date hereof, constitute the entire Board of Directors of the Company
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall be considered as though such individual was an
Incumbent Director, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or

 

- 13 -



--------------------------------------------------------------------------------

threatened election contest, as such terms are used in Rule 14a-l1 under the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person (as
defined below) other than the Board; (ii) the stockholders of the Company shall
approve (l) any merger, consolidation or recapitalization of the Company (or, if
the capital stock of the Company is affected, any subsidiary of the Company), or
any sale, lease, or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company (each of the foregoing being an
“Acquisition Transaction”) where (a) the stockholders of the Company immediately
prior to such Acquisition Transaction would not immediately after such
Acquisition Transaction beneficially own, directly or indirectly, shares or
other ownership interests representing in the aggregate fifty one percent
(51%) or more of (I) the then outstanding common stock or other equity interests
of the corporation or other entity surviving or resulting from such merger,
consolidation or recapitalization or acquiring such assets of the Company, as
the case may be (the “Surviving Entity”) (or of its ultimate parent corporation
or other entity, if any), and (II) the Combined Voting Power of the then
outstanding Voting Securities of the Surviving Entity (or of its ultimate parent
corporation or other entity, if any) or (b) the Incumbent Directors at the time
of the initial approval of such Acquisition Transaction would not immediately
after such Acquisition Transaction constitute a majority of the Board of
Directors, or similar managing group, of the Surviving Entity (or of its
ultimate parent corporation or other entity, if any), or (2) any plan or
proposal for the liquidation or dissolution of the Company; or (iii) any Person
other than Nancy T. Chang or Tse Wen Chang shall be or become the beneficial

 

- 14 -



--------------------------------------------------------------------------------

owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate more than
forty percent (40%) of either (1) the then outstanding shares of Common Stock or
(2) the Combined Voting Power of all then outstanding Voting Securities of the
Company; provided, however, that notwithstanding the foregoing, a Change in
Control shall not be deemed to have occurred for purposes of this Subsection
(iii): (A) solely as a result of an acquisition of securities by the Company
which, by reducing the number of shares of Common Stock or other Voting
Securities outstanding, increases (I) the proportionate number of shares of
Common Stock beneficially owned by any Person to more than forty percent
(40%) of the Common Stock then outstanding, or (II) the proportionate voting
power represented by the Voting Securities beneficially owned by any Person to
more than forty percent (40%) of the Combined Voting Power of all then
outstanding Voting Securities; or (B) solely as a result of an acquisition of
securities directly from the Company except for any conversion of a security
that was not acquired directly from the Company, (C) provided, further, that if
any Person referred to in paragraph (A) or (B) of this Subsection (iii) shall
thereafter become the beneficial owner of any additional Common Stock or other
Voting Securities of the Company (other than pursuant to a stock split, stock
dividend or similar transaction), then a Change in Control shall be deemed to
have occurred for purposes of this Subsection (iii).

For purposes of the definition of “Change in Control”:

“Affiliate” shall mean, as to a specified Person, another Person that directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the specified Person, within the meaning of
such terms as used in Rule 405 under the Securities Act of 1933, as amended, or
any successor rule.

 

- 15 -



--------------------------------------------------------------------------------

“Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

“Person” shall mean any individual, entity (including, without limitation, any
corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, any of its subsidiaries, any employee benefit plan of
the Company or any of its majority-owned subsidiaries or any entity organized,
appointed or established by the Company or such subsidiaries for or pursuant to
the terms of any such plan.

“Voting Securities” shall mean all securities of a corporation or other entity
having the right under ordinary circumstances to vote in an election of the
board of directors, or similar managing group, of such corporation or other
entity.

The terms of the foregoing paragraph (j) to the extent permitted by Section 409A
shall be modified from time to time so that they are as favorable as comparable
provisions applicable to the CEO or any other senior officer of the Company.

(j) Services as a Director. For so long as Dr. Chang is receiving compensation
hereunder, she shall not be entitled to any additional compensation, fees or
equity for her service on the Board of Directors of the Company, including as
Chairman. Dr. Chang acknowledges that the Tanox, Inc. 2000 Non-Employee
Directors’ Stock

 

- 16 -



--------------------------------------------------------------------------------

Option Plan shall be amended to provide that non-employee directors who are
receiving compensation for services as consultants to the Company shall not be
eligible to receive grants of stock options under such plan.

4. General.

(a) Notices. Any notice required or permitted to be given under this Agreement
will be sufficient if in writing and sent by registered mail to her residence
address, in the case of Dr. Chang, or to its principal office, in the case of
the Company, addressed to the attention of the President.

(b) No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement will be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

(c) Successor Obligations and Assignment. The rights and obligations of the
Company under this Agreement will inure to the benefit of and be binding upon
the successors and assigns of the Company. Specifically, but not by way of
limitation, in the event of the merger of the Company with another institution,
the merged entity will be bound by the terms of this Agreement as if it had
entered into this Agreement initially, and such merged entity will be
substituted for the Company as its successor for all purposes throughout this
Agreement hereof, other than Section 2(d) which for purposes of which the term
Company shall only refer to the business of Tanox as in effect on the date of
such Agreement. Dr. Chang cannot assign any of her rights, benefits or
obligations under this Agreement, except for any assignment of any of the rights
to receive payments and benefits hereunder in connection with family financial
planning by

 

- 17 -



--------------------------------------------------------------------------------

Dr. Chang, which assignment shall be subject to the prior written consent of the
Company, which consent will not be unreasonably withheld. Dr. Chang’s rights and
benefits under this Agreement will not be subject to involuntary assignment,
alienation or transfer, whether by operation of law or otherwise, without the
prior written consent of the Company. Notwithstanding the foregoing, following
the Conversion Date (if any), Dr. Chang may assign her rights and obligations
under this Agreement to a corporation or limited liability company owned and
controlled by her; provided that all services shall be performed on behalf of
such corporation or company by Dr. Chang, and no such assignment shall relieve
Dr. Chang from personal responsibility and liability for her covenants and
obligations hereunder.

(d) Amendment. This Agreement may not be modified or any provision hereof waived
or amended except by an agreement in writing executed by both the Company and
Dr. Chang.

(e) Governing Laws. This Agreement will be subject to and governed by the laws
of the State of Texas without regard to any laws relating to choice or conflicts
of laws.

(f) Withholding of Taxes. The Company may withhold from any compensation,
payments or benefits under this Agreement all federal, state, city or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

(g) Headings. The Paragraph headings have been inserted for purposes of
convenience and will not be used for interpretive purposes.

(h) Severability. If, as the result of the determination of a court of competent
jurisdiction, it is determined that any provision of this Agreement is invalid
or

 

- 18 -



--------------------------------------------------------------------------------

unenforceable, then the invalidity or unenforceability of that provision will
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions will remain in full force and effect.

(i) Entire Agreement. Except as otherwise specified in this Paragraph 5(i), this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment relationship between the Company and Dr. Chang, the termination
of such employment relationship upon the expiration of the Employment Period and
the termination of her consulting relationship with the Company upon the
expiration of the Consulting Period. Each party to this Agreement acknowledges
that no representation, inducement, promise or agreement, oral or written, has
been made by either party, or by anyone acting on behalf of either party, which
is not embodied herein, and that no agreement, statement, or promise relating to
the employment relationship, the separation thereof, or the consulting
relationship between the Company and Dr. Chang, which is not contained in this
Agreement, will be valid or binding. Without limiting the foregoing, this
Agreement replaces, and constitutes a full and complete accord and satisfaction
as to any previous or existing employment agreement between the Company and
Dr. Chang (whether oral or written). However, this Agreement does not supersede
any prior confidentiality duties Dr. Chang owes to the Company (whether under
written agreements, Company policies, applicable law, or other means), but is in
addition thereto, and any such prior confidentiality duties continue unabated.

 

- 19 -



--------------------------------------------------------------------------------

(j) If a dispute arises out of or related to this Agreement and the dispute
cannot be settled through direct discussions, the Company and Dr. Chang agree
that they will first endeavor to settle the dispute in an amicable fashion
through the use of a mediator. The mediator will be mutually agreed to by the
parties and each party will pay an equal share of the cost of such mediator. If
such efforts fail to resolve the dispute, then any and all claims, demands,
causes of action, disputes, controversies and other matters in question arising
out of or relating to this Agreement, any of its provisions, or the employment
relationship or the separation of the employment relationship, between the
parties, whether sounding in contract, tort or otherwise, whether provided by
statute or the common law, for damages or any other relief (all of which are
referred to herein for purposes of Paragraph 5(j) as “Disputes”), will be
resolved by binding arbitration. The demand for arbitration will be made within
a reasonable period of time after the Dispute has arisen and prior to the time
such Dispute would be barred by the applicable statute of limitations for legal
or equitable proceedings. The arbitration proceeding will be conducted in
Houston, Texas, by a panel of three arbitrators. Each party will select one
arbitrator, and the two selected arbitrators will select the third arbitrator.
If for any reason, all three arbitrators are not selected pursuant to the
foregoing process, the American Arbitration Association will select the
arbitrator(s) necessary to complete the panel. The enforcement of this agreement
to arbitrate, the validity, construction and interpretation of this agreement to
arbitrate will be governed by the Federal Arbitration Act and the Commercial
Arbitration Rules then in effect with the American Arbitration Association.

 

- 20 -



--------------------------------------------------------------------------------

(k) The Company shall reimburse Dr. Chang for her legal costs and expenses in
connection with the preparation and negotiation of this Agreement, subject to
review and approval by the audit committee of the Company.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts each of which constitute the original on the 12th day of September,
2006.

 

TANOX, INC. By:  

/s/ Julia R. Brown

Name:   Julia R. Brown Title:   Tanox Board of Directors   Compensation
Committee Chair By:  

/s/ Gary E. Frashier

Name:   Gary E. Frashier Title:   Member, Tanox Board of Directors

/s/ Nancy T. Chang

Nancy T. Chang, Ph.D.

 

- 22 -